           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DmSION


                                 *
LITTLE G. STONE,
                                 *

                                 *
            Plaintiff,
                                 *

                                 *     1:19-MI-00174-ELR
      V.

                                 *

OFFICE OF THE SOLICITOR          *

                                 *
GENERAL, et al.,
                                 *

                                 *
            Defendants.
                                 *



                                 *
LITTLE G. STONE,
                                 *
                                 *
            Plaintiff,
                                 *

                                 *     1:19-MI-00175-ELR
      V.
                                 *

                                 *
Sgt. C.S. Sperrazza,
                                 *

                                 *
            Defendant.
                                 *

                                 *



                                 *
LITTLE G. STONE,
                                 *

                                 *
             Plaintiff,
                                 *

                                 *     1:19-MI-00178-ELR
      V.
                                 *
                                 *
LT. B.T. TRULOVE,
                                 *

             Defendant.          *
                                 *
LITTLE G. STONE, *
                                           *

             Plaintiff, *
                                           *

      v. * 1:20-MI-00001-ELR
                                           *

JUDGE VICKIE SUE MCWATERS, *
                                           *

             Defendant. *
                                           *




                                     ORDER



      Plaintiff Little G. Stone, proceeding pro se, seeks leave to file these civil

actions in forma pauperis without prepayment of fees and costs or security therefor


pursuant to 28 U.S.C. § 1915(a)(l). Pursuant to an October 24, 2019 Order in Stone

v. Dixon, Civil Action No. L19-CV-04695-ELR (N.D. Ga. Oct. 24, 2019), Plaintiff

Little G. Stone is prohibited from filing any motion, pleading, or paper in any matter

before the District Court for the Northern District of Georgia unless he is represented

by counsel or first obtains leave of the court. Accordingly, these Applications for

Leave to Proceed in forma pauperis are before the Court on a frivolity determination


pursuant to 28 U.S.C. § 1915(e)(2)(B). Upon review of these complaints, the Court
finds Plaintiffs Complaints frivolous and, therefore. Plaintiffs Applications for

Leave to Proceed in forma pauperis must be declined.


      I. Legal Standard

      A complaint is frivolous when it is "based on an indisputably meritless legal

theory, [the complaint] relies on factual allegations that are clearly baseless, which

includes allegations that are fanciful, fantastic, and delusional, or the facts alleged

rise to the level of the irrational or the wholly incredible." Gas-y v. U.S. Gov't, 540


F. App'x 916, 917 (llth Cir. 2013).

      A complaint fails to state a claim when it lacks "enough factual matter (taken

as true)" to "give the defendant fair notice of what the ... claim is and the grounds


upon which it rests." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

A plaintiff is required to provide "more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do." Id. In other words, a


plaintiff must offer "more than an unadomed, the-defendant-unlawfully-harmed-me


accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      As is relevant here, complaints pleaded pro se are "held to a less stringent


standard than pleadings drafted by attorneys and are liberally construed." Bingham

v. Thomas, 654 F.3d 1171, 1175 (llth Cir. 2011) (citation and internal quotation

marks omitted). The Court "must look beyond the labels of filings by pro se plaintiffs

to interpret them under whatever statute would provide relief." Wilkerson v.
Georgia, 618 F. App'x 610, 611 (11th Cir. 2015) (alterations omitted). However, the

Court cannot rewrite a deficient pleading, and pro se plaintiffs are required to

comply with the threshold requirements of the Federal Rules of Civil Procedure.

Lizana-Jackson v. U.S. Dep't of the Treasury, No. L13-CV-3815-AT, 2013 WL


7118115, at *2 (N.D. Ga. Nov. 25, 2013).

      II. Discussion


      In the various complaints. Plaintiff names the following parties as Defendants:

Office of the Solicitor General; Keith Gammage; Sgt. C.S. Sperrazza of Internal

Affairs; Lt. B.T. Trulove of Internal Affairs; and Judge Vickie Sue McWaters.

      After review, the Court finds Plaintiffs Complaints frivolous. Plaintiffs

Complaints contain no more than conclusory statements and immaterial facts that


are not clearly connected to a particular cause of action. Furthermore, Plaintiffs


Complaints do not provide Defendants with fair notice of what the claim is and the

grounds upon which it rests. Such shotgun pleadings are insufficient. Therefore,


Plaintiffs Applications for Leave to Proceed in forma pauperis must be declined.

      m. Conclusion


      For the foregoing reasons, the Court DECLINES Plaintiffs Applications for

Leave to Proceed in forma pauperis and DIRECTS the Clerk to close the following

Complaints: L19-MI-00174-ELR; 1:19-MI-00175-ELR; 1:19-MI-00178-ELR;

1:20-MI-00001-ELR.
      It is further ORDERED that Plaintiff is barred from filing any additional

lawsuits for a period of twelve months until he first posts a $250 fhvolity bond, from

which the Court will subtract $250 for the next frivolous lawsuit that he files.

Patterson v. Lock, No. CV409-159, 2009 WL 4506600, at *1& n.5 (S.D. Ga. Dec.


3, 2009), adopted at * 1 (citation omitted). If this procedure does not prevent plaintiff


from filing fi-ivolous lawsuits, alternative remedies may be implemented.

       SO ORDERED, this ^Cf' day of February 2020.



                                                      ^ft^/ufl
                                                Eleanor L. Ross
                                                United States District Judge
                                                Northern District of Georgia
